

LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of February 9, 2010
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and US DATAWORKS, INC., a Nevada corporation (“Borrower”), provides
the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank.  The parties agree as follows:
 
1            ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Except as otherwise provided herein, calculations and determinations must
be made following GAAP.  Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.
 
2            LOAN AND TERMS OF PAYMENT
 
2.1         Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.
 
2.1.1      Revolving Advances.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed hereunder may be repaid and, prior to the Revolving
Line Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.
 
(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations, if any, relating to the
Revolving Line shall be immediately due and payable.
 
(c)           Permitted Early Termination of Revolving Line.   So long as no
Event of Default has occurred and is continuing, Borrower shall be permitted to
terminate the Revolving Line provided Borrower (i) delivers written notice to
Bank of its election to terminate the Revolving Line at least thirty (30) days
prior to such termination, and (ii) pays, on the date of such termination (A)
all outstanding principal plus accrued and unpaid interest with respect to the
Revolving Line, (B) the Revolving Line Early Termination Fee, and (C) all other
sums, if any, that shall have become due and payable with respect to the
Revolving Line, including interest at the Default Rate with respect to any past
due amounts owed with respect to the Revolving Line; provided however that the
Revolving Line Early Termination Fee shall be waived if Borrower transfers to
another division of Bank.
 
2.1.2      Letters of Credit Sublimit.
 
(a)           As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit denominated in Dollars or a Foreign Currency for Borrower’s
account.  The aggregate Dollar Equivalent amount utilized for the issuance of
Letters of Credit shall at all times reduce the amount otherwise available for
Advances under the Revolving Line.  The aggregate Dollar Equivalent of the face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) may not exceed the lesser of
(A) Two Hundred Thousand Dollars ($200,000), minus the sum of all amounts used
for Cash Management Services or (B) the lesser of Revolving Line or the
Borrowing Base, minus the sum of all outstanding principal amounts of any
Advances (including any amounts used for Cash Management Services).

 
1

--------------------------------------------------------------------------------

 

(b)           If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement or the Revolving Line), there are any
outstanding Letters of Credit, then on such date Borrower shall provide to Bank
cash collateral in an amount equal to one hundred five percent (105%) of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.  All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”).  Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request.  Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.
 
(c)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
 
2.1.3      Cash Management Services Sublimit.  Borrower may use the Revolving
Line for Bank’s cash management services, which may include merchant services,
direct deposit of payroll, business credit card, and check cashing services
identified in Bank’s various cash management services agreements (collectively,
the “Cash Management Services”), in an aggregate amount not to exceed the lesser
of (A) Two Hundred Thousand Dollars ($200,000), minus the Dollar Equivalent of
the face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit or (B) the lesser of Revolving Line or the
Borrowing Base, minus (i) the sum of all outstanding principal amounts of any
Advances, minus (ii) the Dollar Equivalent of the face amount of any outstanding
Letters of Credit.  Any amounts Bank pays on behalf of Borrower for any Cash
Management Services will be treated as Advances under the Revolving Line and
will accrue interest at the interest rate applicable to Advances.
 
2.1.4      Term Loan.
 
(a)           Availability.  Bank shall make one (1) term loan available to
Borrower in an amount equal to the Term Loan Amount on the Effective Date
subject to the satisfaction of the terms and conditions of this
Agreement.   Borrower shall use a portion of the Term Loan to repay Seven
Hundred Seventy Thousand Dollars ($770,000) of  the outstanding principal amount
of the Nicholson/Ramey Subordinated Debt.
 
(b)           Repayment.  Borrower shall repay the Term Loan in (i) thirty six
(36) equal installments of principal, plus (ii) monthly payments of accrued
interest (each, a “Term Loan Payment”).  Beginning on the first day of the month
following the month in which the Funding Date occurs, each Term Loan Payment
shall be payable on the first day of each month.  Borrower’s final Term Loan
Payment, due on the Term Loan Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under the Term Loan.  Once repaid, the
Term Loan may not be reborrowed.
 
(c)           Permitted Prepayment of Term Loan.  So long as no Event of Default
has occurred and is continuing, Borrower shall have the option to prepay all,
but not less than all, of the Term Loan advanced by Bank under this Agreement,
provided Borrower (i) delivers written notice to Bank of its election to prepay
the Term Loan at least thirty (30) days prior to such prepayment, and (ii) pays,
on the date of such prepayment (A) all outstanding principal plus accrued and
unpaid interest with respect to the Term Loan, (B) if applicable, the Term Loan
Prepayment Fee, and (C) all other sums, if any, that shall have become due and
payable with respect to the Term Loan, including interest at the Default Rate
with respect to any past due amounts owed with respect to the Term Loan;
provided however that the Term Loan Prepayment Fee shall be waived if Borrower
transfers to another division of Bank.
 
2.2        Overadvances.  If, at any time, the sum of (a) the outstanding
principal amount of any Advances (including any amounts used for Cash Management
Services) plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) exceeds the lesser of the
Revolving Line or the Borrowing Base, Borrower shall immediately pay to Bank in
cash such excess amount.

 
2

--------------------------------------------------------------------------------

 
 
2.3          Payment of Interest on the Credit Extensions.
 
(a)          Interest Rate.
 
(i)           Advances.   Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (A) one and one quarter percentage points
(1.25%) above the Prime Rate or (B) five and one quarter percentage points
(5.25%), which interest shall be payable monthly in accordance with Section
2.3(f).
 
(ii)          Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a fixed per annum rate
equal to six and one half percentage points (6.50%), which interest shall be
payable monthly.
 
(b)          Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase.  Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.  Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
 
(c)          Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
 
(d)          Computation; 360-Day Year.  In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.  Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
 
(e)          Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts maintained with Bank, including the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes Bank when
due.  These debits shall not constitute a set-off.
 
(f)          Interest Payment Date.  Unless otherwise provided, interest is
payable monthly on the first calendar day of each month.
 
2.4         Fees.  Borrower shall pay to Bank:
 
(a)          Commitment Fee.  A fully earned, non-refundable commitment fee of
Fifteen Thousand Dollars ($15,000) on the Effective Date and Bank hereby
acknowledges receipt of Nine Thousand Dollars ($9,000) prior to the Effective
Date which shall be applied to such commitment fee on the Effective Date;
 
(b)          Letter of Credit Fee.  Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, including, without limitation, a
letter of credit fee of two percent (2.00%) per annum of the Dollar Equivalent
of the face amount of each Letter of Credit issued, upon the issuance of such
Letter of Credit, each anniversary of the issuance during the term of such
Letter of Credit, and upon the renewal of such Letter of Credit by Bank;
 
(c)          Revolving Line Early Termination Fee.  The Revolving Line Early
Termination Fee if and when due pursuant to the terms of Section 2.1.1(c);
 
(d)          Term Loan Prepayment Fee.  The Term Loan Prepayment Fee if and when
due pursuant to the terms of Section 2.1.4(c); and

 
3

--------------------------------------------------------------------------------

 
 
(e)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, promptly upon request for payment
therefor.
 
2.5         Payments; Application of Payments.
 
(a)           All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 12:00 p.m. Pacific time on the date when
due.  Payments of principal and/or interest received after 12:00 p.m. Pacific
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
 
(b)           Bank shall apply the whole or any part of collected funds against
the Revolving Line or credit such collected funds to a depository account of
Borrower with Bank (or an account maintained by an Affiliate of Bank), the order
and method of such application to be in the sole discretion of Bank.  Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.
 
3            CONDITIONS OF LOANS
 
3.1         Conditions Precedent to Initial Credit Extension.  Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
 
(a)           duly executed copies of signatures to the Loan Documents which are
not specifically listed below;
 
(b)           Borrower’s Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the State of Nevada as of a date
no earlier than thirty (30) days prior to the Effective Date;
 
(c)           duly executed copies of signatures to the completed Borrowing
Resolutions for Borrower;
 
(d)           the Subordination Agreement, together with the duly executed
copies of signatures thereto;
 
(e)           certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
(f)            the Perfection Certificate of Borrower, together with the duly
executed original signatures thereto;
 
(g)           the completion of the Initial Audit with results satisfactory to
Bank in its sole and absolute discretion (provided however such Initial Audit
shall only be a condition precedent to the first Advance and not to the making
of the Term Loan); and
 
(h)           payment of the commitment fee as specified in Section 2.4(a).

 
4

--------------------------------------------------------------------------------

 
 
3.2         Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
 
(a)           except as otherwise provided in Section 3.5(a), timely receipt of
an executed Payment/Advance Form;
 
(b)           (A) the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof (but only to the extent of such qualification or
modification); and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and (B) no Event of Default shall have
occurred and be continuing or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof (but only
to the extent of such qualification or modification); and provided, further that
those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
 
(c)           in Bank’s sole discretion, there has not been a Material Adverse
Change.
 
3.3         Post-Closing Conditions.  Within thirty (30) days after the
Effective Date, Bank shall have received, in form and substance satisfactory to
Bank:
 
(a)           duly executed original signatures to the Loan Documents which are
not specifically listed below;
 
(b)           duly executed original signatures to the completed Borrowing
Resolutions for Borrower;
 
(c)           the Subordination Agreement, together with the duly executed
original signatures thereto;
 
(d)           payment of the Bank Expenses then due as specified in Section 2.4
hereof;
 
(e)           a landlord’s consent in favor of Bank for each of Borrower’s
leased locations by the respective landlord thereof, together with the duly
executed original signatures thereto; and
 
(f)           evidence satisfactory to Bank that the insurance policies required
by Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank.
 
3.4         Covenant to Deliver.  Except as otherwise provided in Section 3.3,
in connection with each Credit Extension, Borrower agrees to deliver to Bank
each item required to be delivered to Bank under this Agreement as a condition
precedent to such Credit Extension.  Borrower expressly agrees that a Credit
Extension made prior to the receipt by Bank of any such item shall not
constitute a waiver by Bank of Borrower’s obligation to deliver such item, and
the making of any Credit Extension in the absence of a required item shall be in
Bank’s sole discretion.
 
3.5         Procedures for Borrowing.
 
(a)           Advances.  Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance (other than Advances under Sections 2.1.2 or 2.1.3),
Borrower shall notify Bank (which notice shall be irrevocable) by electronic
mail, facsimile, or telephone by 12:00 p.m. Pacific time on the Funding Date of
the Advance.  Together with any such electronic or facsimile notification,
Borrower shall deliver to Bank by electronic mail or facsimile a completed
Payment/Advance Form executed by a Responsible Officer or his or her
designee.  Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee.  Bank shall credit Advances to
the Designated Deposit Account.  Bank may make Advances under this Agreement
based on instructions from a Responsible Officer or his or her designee or
without instructions if the Advances are necessary to meet Obligations which
have become due.

 
5

--------------------------------------------------------------------------------

 
 
(b)           Term Loan.  Subject to the prior satisfaction of all other
applicable conditions to the making of the Term Loan set forth in this
Agreement, if any portion of the proceeds of the Term Loan shall be used to
purchase or finance Equipment, Borrower shall deliver to Bank by electronic mail
or facsimile a copy of the invoice for the Equipment to be purchased or
refinanced and the request for the Term Loan.
 
4            CREATION OF SECURITY INTEREST
 
4.1         Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.
 
4.2         Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that may have superior priority to Bank’s Lien
under this Agreement).  If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, take the steps necessary to release its Liens
in the Collateral and all rights therein shall revert to Borrower.
 
4.3         Authorization to File Financing Statements; Power of
Attorney.  Borrower hereby authorizes Bank to file financing statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Bank’s interest or rights in the Collateral hereunder, including a notice that
any disposition of the Collateral, by either Borrower or any other Person in
violation of this Agreement shall be deemed to violate the rights of Bank under
the Code.  Such financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Bank’s discretion.  Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred.  Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.
 
5            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Bank as follows:
 
5.1         Due Organization, Authorization; Power and Authority.  Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower entitled “Perfection
Certificate”.  Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date with the written consent of Bank
and/or to the extent explicitly permitted by one or more specific provisions in
this Agreement).  If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number, which notification
shall constitute a permitted update to the Perfection Certificate.

 
6

--------------------------------------------------------------------------------

 
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.
 
5.2         Collateral.  Borrower has good title to, has rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted
Liens.  Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any, described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein.  The Accounts are bona fide, existing obligations of the
Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2;
provided, however, that Bank consents to Borrower, from time to time, (i)
depositing copies of its source code in escrow in the ordinary course of
business and (ii) providing copies of confidential information concerning
Borrower to third parties subject to standard non-disclosure agreements.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
 
5.3         Accounts Receivable.  For any Eligible Account listed in any
Borrowing Base Certificate, all statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing such
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents evidencing such Eligible Accounts, and all of
Borrower’s Books with respect to such Eligible Accounts are genuine and in all
respects what they purport to be.  Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Account Debtor owing Borrower
money of Bank’s security interest in such funds and verify the amount of such
Eligible Account.  All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations.  Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts listed in any Borrowing Base Certificate.  To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts listed in any
Borrowing Base Certificate are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.

 
7

--------------------------------------------------------------------------------

 
 
5.4         Litigation.  Except as otherwise disclosed to Bank in writing, there
are no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than, individually or in the aggregate, One Hundred
Thousand Dollars ($100,000).
 
5.5         Financial Statements; Financial Condition.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations (subject to normal
year-end adjustments).  There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to Bank.
 
5.6         Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.7         Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted except for such failures to perform the foregoing that would
not reasonably be expected to result in a Material Adverse Change.
 
5.8         Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9         Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except for such failures to perform the foregoing
that would not reasonably be expected to result in a Material Adverse Change on
its business.  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.”  Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower other than as disclosed to Bank in writing.  Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms (except for such failures to
perform the foregoing that would not reasonably be expected to result in a
Material Adverse Change), and Borrower has not withdrawn from participation in,
and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any material liability of Borrower,
including any material liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 
8

--------------------------------------------------------------------------------

 
 
5.10       Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes;
provided, however, that a portion of the Term Loan proceeds will be used to pay
down the Nicholson/Ramey Subordinated Debt.
 
5.11       Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that (i) the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results, and (ii) in the case of a Compliance Certificate, any
minor inaccuracies in the calculation of the financial covenants will not be
deemed to he material unless such inaccuracies cause the calculations to
indicate compliance with a financial covenant when, in fact, the Company was not
in compliance with such financial covenant).
 
5.12       Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
6            AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1         Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property
except for such failures to perform the foregoing that would not reasonably be
expected to result in a Material Adverse Change.  Borrower shall promptly
provide copies of any such obtained Governmental Approvals to Bank.
 
6.2         Financial Statements, Reports, Certificates.  Deliver to Bank:
 
(a)           Borrowing Base Reports.  Within thirty (30) days after the last
day of each month, aged listings of accounts receivable and accounts payable (by
invoice date) and a report of Deferred Revenue as of the last day of such month
(the “Borrowing Base Reports”);
 
(b)           Borrowing Base Certificate.  Within thirty (30) days after the
last day of each month and together with the Borrowing Base Reports, a duly
completed Borrowing Base Certificate signed by a Responsible Officer;
 
(c)           Monthly Financial Statements.  As soon as available, but no later
than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

 
9

--------------------------------------------------------------------------------

 
 
(d)           Monthly Compliance Certificate.  Within thirty (30) days after the
last day of each month and together with the Monthly Financial Statements, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such month, Borrower was in full compliance
with all of the terms and conditions of this Agreement (except as noted
therein), and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement (except as noted therein) and such other
information as Bank shall reasonably request;
 
(e)           Annual Audited Financial Statements.  As soon as available, but no
later than one hundred five (105) days after the last day of Borrower’s fiscal
year (beginning with the 2010 fiscal year), audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;
 
(f)           Annual Financial Projections.  As soon as available, but no later
than the earlier of (i) fifteen (15) days after presentation by Borrower’s
management to Borrower’s board of directors or (ii) April 30 of each year,
Borrower’s annual budget for its fiscal year ending on March 31 of the following
year;
 
(g)           Other Statements.  Within five (5) Business Days of delivery,
copies of all statements, reports and notices made available to Borrower’s
common stock holders as a group;
 
(h)           SEC Filings.  Within five (5) Business Days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders (as a group), as the case may be.  Documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address;
 
(i)            Legal Action Notice.  A prompt report of any legal actions
pending or threatened in writing against Borrower or any of its Subsidiaries
that could result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Hundred Thousand Dollars ($100,000) or
more;
 
(j)            Intellectual Property Notice.  Prompt written notice of (i) any
material change in the composition of the Intellectual Property, (ii) the
registration of any copyright, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark not previously disclosed in
writing to Bank, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property; and
 
(k)           Other Financial Information.  Such other budgets, sales
projections, operating plans and other financial information reasonably
requested by Bank.
 
6.3         Intentionally Omitted.
 
6.4         Taxes; Pensions.  Timely file, and require each of its Subsidiaries
to timely file, all required material tax returns and reports and timely pay,
and require each of its Subsidiaries to timely pay, all material foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9, and shall deliver to Bank,
promptly on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 
10

--------------------------------------------------------------------------------

 

In the event any payments are received by Bank from Borrower pursuant to this
Agreement, such payments will be made subject to applicable withholding for any
taxes, levies, fees, deductions, withholding, restrictions or conditions of any
nature whatsoever.  Notwithstanding the foregoing, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any such deduction or withholding from any such
payment or other sum payment hereunder to Bank, the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required deduction
or withholding, Bank receives a net sum equal to the sum which it would have
received had no deductions or withholding been required, and Borrower shall pay
the full amount deducted or withheld to the relevant Governmental Authority.
Borrower will, upon request, furnish Bank with proof satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate proceedings
and as to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this provision shall survive
the termination of this Agreement.
 
6.5         Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
insurance providers, and in amounts that are satisfactory to Bank.  All property
policies shall have a lender’s loss payable endorsement showing Bank as lender
loss payee and waive subrogation against Bank.  All liability policies shall
show, or have endorsements showing, Bank as an additional insured.  All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of any Obligations due and owing at the time of such
payment.  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.
 
6.6         Operating Accounts. Maintain all of its operating and other deposit
accounts and securities accounts with Bank; provided however that Bank may
maintain account number 3260410 at Amegy Bank until the date thirty (30) days
after the Effective Date;
 
6.7         Financial Covenants.  Maintain as of the last day of each month, on
a consolidated basis with respect to Borrower:
 
(a)           Adjusted Quick Ratio.  A ratio of Quick Assets to Current
Liabilities minus Deferred Revenue and minus the current portion of Subordinated
Debt of at least (i) 1.15 to 1.0 for measurement dates occurring from the
Effective Date through March 31, 2010, (ii) 1.35 to 1.0 for measurement dates
occurring from April 1, 2010 through June 30, 2010 and (iii) 1.50 to 1.0 for
measurement dates occurring after June 30, 2010.
 
(b)           Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio of at
least 1.40 to 1.0.
 
6.8         Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.
 
(b)           If, after the Effective Date, Borrower (i) obtains any Patent,
registered Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any Patent or the registration of any Trademark, then
Borrower shall immediately provide written notice thereof to Bank and shall
execute such intellectual property security agreements and other documents and
take such other actions as Bank shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Bank in such property.  If Borrower decides to register any Copyrights
or mask works in the United States Copyright Office, Borrower shall: (x) provide
Bank with at least fifteen (15) days prior written notice of Borrower’s intent
to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement necessary for Bank
to perfect and maintain a first priority perfected security interest in such
property.

 
11

--------------------------------------------------------------------------------

 
 
(c)           Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
 
6.9         Litigation Cooperation.  From the Effective Date and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.
 
6.10       Access to Collateral; Books and Records.  Allow Bank, or its agents,
at reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books; provided, however, that if no
Event of Default has occurred and is continuing, the foregoing inspection right
shall be limited to once per calendar year.  The foregoing inspections and
audits shall be at Borrower’s expense, and the charge therefor shall be Eight
Hundred Fifty Dollars ($850) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of One
Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.
 
6.11       Further Assurances.  Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.  Deliver to Bank, within
five (5) Business Days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.
 
7            NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1         Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments;
(d) involving the grant of a non-exclusive license to its customers in the
ordinary course of business; and (e) other assets with a value not to exceed
Twenty Five Thousand Dollars ($25,000).
 
7.2         Changes in Business, Management or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; or reasonable extensions thereof; or (b)
liquidate or dissolve; or (c) have a change in CEO.

 
12

--------------------------------------------------------------------------------

 
 
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000) in the Collateral) or deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Ten Thousand Dollars
($10,000) to a bailee at a location other than to a bailee and at a location
already disclosed in the Perfection Certificate, (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.  If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Ten Thousand
Dollars ($10,000) to a bailee, and Bank and such bailee are not already parties
to a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its sole discretion.
 
7.3         Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
 
7.4         Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5         Encumbrance.  Create, incur, allow, or suffer any Lien on any of the
Collateral or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
 
7.6         Maintenance of Collateral Accounts.  Maintain any Collateral Account
except pursuant to the terms of Section 6.6.
 
7.7         Distributions; Investments.  (a) Pay any cash dividends or make any
cash distribution or payment or redeem, retire or purchase for cash any capital
stock; or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.
 
7.8         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person and
transactions permitted pursuant to the terms of Section 7.3; (ii) employment and
similar agreements and other compensation arrangements with members of
Borrower’s management and members of Borrower’s board of directors; and (iii)
the Nicholson/Ramey Subordinated Debt.
 
7.9         Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordination Agreement and any
other subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the subordination thereof to Obligations owed to Bank.
 
7.10       Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the failure to comply or violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 
13

--------------------------------------------------------------------------------

 
 
8            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1         Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations, in each case within three (3) Business Days after such
payment of principal or interest or such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date or the Term Loan Maturity Date).  During the cure
period, the failure to make or pay any payment specified under clause (a) or (b)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);
 
8.2         Covenant Default.
 
(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, or 6.10 or violates any covenant in Section 7; or
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
 
8.3         Material Adverse Change.  A Material Adverse Change occurs;
 
8.4         Attachment; Levy; Restraint on Business.
 
(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds in excess of Ten Thousand Dollars ($10,000) of
Borrower or of any entity under the control of Borrower (including a Subsidiary)
on deposit or otherwise maintained with Bank or any Bank Affiliate, or (ii) a
notice of lien or levy is filed against any of Borrower’s assets by any
government agency, and the same under subclauses (i) and (ii) hereof are not,
within ten (10) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Credit
Extensions shall be made during any ten (10) day cure period; or
 
(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;
 
8.5         Insolvency  (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower initiates
an Insolvency Proceeding; or (c) an Insolvency Proceeding is initiated against
Borrower and not dismissed or stayed within thirty (30) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

 
14

--------------------------------------------------------------------------------

 
 
8.6         Other Agreements.  There is, under any agreement to which Borrower
or any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of One Hundred Thousand Dollars ($100,000); or (b) any
default by Borrower, the result of which could have a material adverse effect on
Borrower’s business.
 
8.7         Judgments.  One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within ten (10) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);
 
8.8         Misrepresentations.  Borrower or any Person acting for Borrower
makes any written representation, warranty, or other written statement now or
later in this Agreement, any Loan Document or in any writing delivered to Bank
or to induce Bank to enter this Agreement or any Loan Document, and such written
representation, warranty, or other statement is incorrect in any material
respect when made; or
 
8.9         Subordinated Debt.  Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement.
 
9            BANK’S RIGHTS AND REMEDIES
 
9.1         Rights and Remedies.  While an Event of Default occurs and is
continuing, Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs, all Obligations are
immediately due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           demand that Borrower (i) deposit cash with Bank in an amount equal
to one hundred five percent (105%) of the Dollar Equivalent of the aggregate
face amount of all Letters of Credit remaining undrawn (plus all interest, fees,
and costs due or to become due in connection therewith (as estimated by Bank in
its good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
 
(d)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
 
(e)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

 
15

--------------------------------------------------------------------------------

 
 
(f)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
 
(h)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(i)            demand and receive possession of Borrower’s Books; and
 
(j)            exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2         Power of Attorney.  Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines are reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits.  Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.
 
9.3         Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable
upon presentment to Borrower, bearing interest at the then highest rate
applicable to the Obligations, and secured by the Collateral.  Bank will make
reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
 
9.4         Application of Payments and Proceeds Upon Default.  If an Event of
Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion.  Any surplus shall be paid to Borrower or
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency.  If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.
 
9.5         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices and the applicable provisions of the Code regarding
the safekeeping of the Collateral in the possession or under the control of
Bank, Bank shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person.  Except as otherwise provided by the Code, Borrower
bears all risk of loss, damage or destruction of the Collateral.

 
16

--------------------------------------------------------------------------------

 
 
9.6         No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
 
9.7         Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10          NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
 
If to Borrower:
US DATAWORKS, INC.
 
One Sugar Creek Center Blvd., 5th Floor
 
Sugarland, TX 77478
 
Randall J. Frapart, Chief Financial Officer
 
Fax:  (281) 504-8101
 
Email: rfrapart@usdataworks.com
   
If to Bank:
Silicon Valley Bank
 
7000 North MoPac Expressway, Suite 360
 
Austin, TX 78731
 
Attn:  Phillip Wright
 
Fax:  (512) 794-0853
 
Email:   pwright@svbank.com



11          CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 
17

--------------------------------------------------------------------------------

 
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
 
12          GENERAL PROVISIONS
 
12.1       Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.
 
12.2       Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except in each case for Claims and/or losses directly caused
by any Indemnified Person’s gross negligence or willful misconduct.

 
18

--------------------------------------------------------------------------------

 
12.3           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.
 
12.4           Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.5           Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as Bank provides Borrower with written notice of such correction
and allows Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.
 
12.6           Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
12.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.8           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 12.2 to indemnify Bank shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
12.9           Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use its best
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents (provided, however, Bank shall use its best
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); and (f) to third-party service providers of Bank so
long as such service providers have executed a confidentiality agreement with
Bank with terms no less restrictive than those contained herein.  Confidential
information does not include information that is either: (i) in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) disclosed to Bank by a third
party if Bank does not know that the third party is prohibited from disclosing
the information.
 
Bank may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.
 
12.10         Attorneys’ Fees, Costs and Expenses.  In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 
19

--------------------------------------------------------------------------------

 

12.11         Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
 
12.12         Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
 
12.13         Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty, this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.
 
12.14         Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.15         Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
13              DEFINITIONS
 
13.1           Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit) minus (c) any amounts used for Cash Management Services, and minus
(d) the outstanding principal balance of any Advances.
 
“Bank” is defined in the preamble hereof.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 
20

--------------------------------------------------------------------------------

 

“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is eighty percent (80%) of the face amount of all Eligible
Accounts as determined by Bank from Borrower’s most recent Borrowing Base
Certificate; provided, however, that Bank may decrease the foregoing percentage
in its good faith business judgment based on events, conditions, contingencies,
or risks which, as determined by Bank, may adversely affect Collateral.
 
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.
 
“Borrowing Base Report” is defined in Section 6.2(a).
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Cash Management Services” is defined in Section 2.1.3.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation, in
each case, directly or indirectly guaranteed, endorsed, co-made, discounted or
sold with recourse by that Person, or for which such Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of such Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect such Person against fluctuation
in interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by such Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

 
21

--------------------------------------------------------------------------------

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, Letter of Credit, amount utilized for Cash
Management Services, the Term Loan, or any other extension of credit by Bank for
Borrower’s benefit.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities,
in each case, that mature within one (1) year from the date of measurement.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue.
 
“Designated Deposit Account” is Borrower’s deposit account, account number
3300713341, maintained with Bank.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
 
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
 
“Effective Date” is defined in the preamble hereof.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right upon prior written notice to Borrower at
any time after the Effective Date to adjust any of the criteria set forth below
and to establish new criteria in its good faith business judgment.  Unless Bank
otherwise agrees in writing, Eligible Accounts shall not include:
 
(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;
 
(b)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;
 
(c)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States;
 
(d)           Accounts billed and/or payable outside of the United States;

 
22

--------------------------------------------------------------------------------

 

(e)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;
 
(f)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(g)           Accounts with credit balances over ninety (90) days from invoice
date;
 
(h)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25%) of all Accounts,
except for American Express and FRB Cleveland, for which such percentage is
thirty five percent (35%), in each case for the amounts that exceed those
percentages, unless Bank approves in writing;
 
(i)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(j)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
(k)           Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
 
(l)           Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
 
(m)           Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(n)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(o)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(p)           Accounts for which the Account Debtor has not been invoiced;
 
(q)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
(r)           Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond 90 days;
 
(s)           Accounts subject to chargebacks or others payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined to be
valid);

 
23

--------------------------------------------------------------------------------

 

(t)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and
 
(u)           Accounts for which Bank in its good faith business judgment after
inquiry and consultation with Borrower determines collection to be doubtful.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“Fixed Charge Coverage Ratio” means a ratio of EBITDA, plus non-cash stock based
compensation expense minus cash taxes and non-financed capital expenditures,
divided by all principal and interest owed by Borrower with respect to all
Indebtedness, all measured on a trailing six (6) month basis, provided however
that for the first six (6) months following the Effective Date all principal and
interest owed by Borrower with respect to all Indebtedness shall be annualized
and divided by two (2).
 
 “Foreign Currency” means lawful money of a country other than the United
States.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
 
 “GAAP” is generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

 
24

--------------------------------------------------------------------------------

 

“Indemnified Person” is defined in Section 12.2.
 
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the other
Collateral, and Borrower’s Books.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the Effective Date.
 
 “Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
 
“Letter of Credit Application” is defined in Section 2.1.2(b).
 
 “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
 “Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Subordination Agreement, any note, or notes or guaranties
executed by Borrower, and any other present or future agreement between Borrower
and/or for the benefit of Bank in connection with this Agreement, all as
amended, restated, or otherwise modified.

 
25

--------------------------------------------------------------------------------

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Monthly Financial Statements” is defined in Section 6.2(c).
 
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries in accordance with GAAP for any period as at any date of
determination, the net profit (or loss), after provision for taxes, of Borrower
and its Subsidiaries for such period taken as a single accounting period.
 
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s charter documents, as
certified by the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Nicholson/Ramey Subordinated Debt” means that certain Subordinated Debt in the
form of amended refinance notes (and related loan documents) in the aggregate
principal amount of approximately Three Million Nine Hundred Thousand Dollars
($3,900,000) held by John L. Nicholson and Charles E. Ramey with a maturity date
of January 1, 2014.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;
 
(b)           Indebtedness of Borrower existing on the Effective Date and shown
on the Perfection Certificate;
 
(c)           any Subordinated Debt, including the Nicholson/Ramey Subordinated
Debt;
 
(d)           unsecured Indebtedness of Borrower to trade creditors incurred in
the ordinary course of business;
 
(e)           Indebtedness of Borrower incurred as a result of endorsing
negotiable instruments received in the ordinary course of business;

 
26

--------------------------------------------------------------------------------

 

(f)           Indebtedness of Borrower secured by Liens permitted under clauses
(a) and (c) of the definition of “Permitted Liens” hereunder;
 
(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and
 
(h)           unsecured Indebtedness of Borrower that does not otherwise qualify
as Permitted Indebtedness pursuant to clauses (a) through (g) in an aggregate
amount not exceeding One Hundred Thousand Dollars ($100,000).
 
“Permitted Investments” are:
 
(a)           Investments of Borrower (including, without limitation,
Subsidiaries) existing on the Effective Date and shown on the Perfection
Certificate;
 
(b)           (i) Investments of Borrower consisting of Cash Equivalents, and
(ii) any Investments of Borrower permitted by Borrower’s investment policy, as
amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Bank;
 
(c)           Investments of Borrower consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of Borrower;
 
(d)           Investments of Borrower consisting of deposit accounts in which
Bank has a perfected security interest;
 
(e)           Investments of Borrower accepted in connection with Transfers
permitted by Section 7.1;
 
(f)           Investments of Borrower consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;
 
(g)           Investments of Borrower (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;
 
(h)           Investments of Borrower consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business; provided that this
paragraph (h) shall not apply to Investments of Borrower in any Subsidiary; and
 
(i)           Investments that do not otherwise qualify as a Permitted
Investment pursuant to clauses (a) through (h) in an aggregate amount not
exceeding One Hundred Thousand Dollars ($100,000)..
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 
27

--------------------------------------------------------------------------------

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
 
(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase
other than as a result of accrued interest and penalties;
 
(g)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;
 
(h)           non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States; and
 
(i)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Quick Assets” is, as of a particular date, Borrower’s unrestricted cash at Bank
plus the face amount of all Eligible Accounts, as of such date.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 
28

--------------------------------------------------------------------------------

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
 
“Revolving Line” is an Advance or Advances in an amount equal to (i) Two Hundred
Fifty Thousand Dollars ($250,000) at all times prior to March 31, 2010, provided
that Borrower maintained an Adjusted Quick Ratio of at least 1.15 to 1.0 as of
the last day of the prior calendar month, (ii) Two Hundred Fifty Thousand
Dollars ($250,000) at all times from April 1, 2010 through June 30, 2010,
provided that Borrower maintained an Adjusted Quick Ratio of at least 1.35 to
1.0 as of the last day of the prior calendar month and (iii) One Million Dollars
($1,000,000) at all times beginning on July 1, 2010 provided that Borrower
maintained an Adjusted Quick Ratio of at least 1.50 to 1.0 as of the last day of
the prior calendar month.  If Borrower fails to meet the foregoing Adjusted
Quick Ratio Requirements the Revolving Line shall be immediately reduced to Zero
Dollars ($0), provided however when Borrower is back in compliance with the
foregoing Adjusted Quick Ratio amounts as of the last day of a subsequent
calendar month, the foregoing amounts of the Revolving Line shall be re-instated
for as long as Borrower remains in compliance therewith.
 
“Revolving Line Early Termination Fee” is an amount equal to one percent (1.00%)
of the amount of the Revolving Line if the Revolving Line is terminated by
Borrower on or before the Revolving Line Maturity Date;
 
“Revolving Line Maturity Date” is the date three hundred sixty four (364) days
from the Effective Date.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank, including the Nicholson/Ramey Subordinated Debt.
 
“Subordination Agreement” is that certain Subordination Agreement by and among,
Charles E. Ramey, John L. Nicholson, M.D. and the Bank dated as of the Effective
Date.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
 
“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.4
hereof.
 
“Term Loan Amount” is an amount equal to One Million Dollars ($1,000,000).
 
“Term Loan Prepayment Fee” is an amount equal to one percent (1.00%) of the
outstanding Term Loan if the prepayment is made on or before the first
anniversary of the Effective Date;
 
“Term Loan Maturity Date” is February 9, 2013.
 
“Term Loan Payment” is defined in Section 2.1.4(b).
 
“Total Liabilities” is on any day, all obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

 
29

--------------------------------------------------------------------------------

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
[Signature page follows.]

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
US DATAWORKS, INC.
 
By:
/s/ Randall J. Frapart
Name:
Randall J. Frapart
Title:
Chief Financial Officer



 
BANK:
 
SILICON VALLEY BANK
 
By:
/s/ Phillip A. Wright
Name:
Phillip A. Wright
Title:
Relationship Manager


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 
 

--------------------------------------------------------------------------------

 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B – LOAN PAYMENT/ADVANCE REQUEST FORM


Deadline for same day processing is Noon Pacific Time*


Fax
To:                                                                                                       Date:
_____________________




Loan Payment:
 
  US DATAWORKS, INC.
     
From Account #____________________________
 
To Account #____________________________
(Deposit Account #)
 
(Loan Account #)
Principal $_________________________________
 
and/or Interest $__________________________
     
Authorized Signature: _______________________
 
        Phone Number: _______________________
Print Name/Title: ___________________________
         



Loan Advance:
     
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
     
From Account #____________________________
 
To Account #____________________________
                                        (Loan Account #)
 
(Deposit Account #)
     
Amount of Advance $_______________________
         
All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof (but only to the extent
of such qualification or modification); and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date:
     
Authorized Signature: _________________________
 
               Phone Number: ____________________
Print Name/Title: _____________________________
         



Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time
     
Beneficiary Name: _____________________________
 
Amount of Wire: $ ______________________________
Beneficiary Bank: ______________________________
 
Account Number:  ______________________________
City and State:  ________________________________
          Beneficiary Bank Transit (ABA) #: _________________     Beneficiary
Bank Code (Swift, Sort, Chip, etc.): __________
(For International Wire Only)
      Intermediary Bank: ______________________________    Transit (ABA) #:
_________________________________ For Further Credit to:
______________________________________________________________________________  
    Special Instruction:
________________________________________________________________________________
     
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which
agreements(s) were previously received and executed by me (us).
     
Authorized Signature: ____________________
 
2nd Signature (if required): ________________________
Print Name/Title: ________________________
 
Print Name/Title: ________________________________
Telephone #: ___________________________
 
Telephone #: ___________________________________




--------------------------------------------------------------------------------

* Unless otherwise provided for an Advance bearing interest at LIBOR.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C - BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

Borrower: US Dataworks, Inc.
 
Lender:  Silicon Valley Bank
 
Commitment Amount:       (i) Two Hundred Fifty Thousand Dollars ($250,000) at
all times prior to March 31, 2010, provided that Borrower maintained an Adjusted
Quick Ratio of at least 1.15 to 1.0 as of the last day of the prior calendar
month, (ii) Two Hundred Fifty Thousand Dollars ($250,000) at all times from
April 1, 2010 through June 30, 2010, provided that Borrower maintained an
Adjusted Quick Ratio of at least 1.35 to 1.0 as of the last day of the prior
calendar month and (iii) One Million Dollars ($1,000,000) at all times beginning
on July 1, 2010 provided that Borrower maintained an Adjusted Quick Ratio of at
least 1.50 to 1.0 as of the last day of the prior calendar month.  If Borrower
fails to meet the foregoing Adjusted Quick Ratio Requirements the Revolving Line
shall be immediately reduced to Zero Dollars ($0), provided however when
Borrower is back in compliance with the foregoing Adjusted Quick Ratio amounts
as of the last day of a subsequent calendar month, the foregoing amounts of the
Revolving Line shall be re-instated for as long as Borrower remains in
compliance therewith.
 
ACCOUNTS RECEIVABLE
   
1.
 
Accounts Receivable (invoiced) Book Value as of ____________
 
$_______________
2.
 
Additions (please explain on reverse)
 
$_______________
3.
 
TOTAL ACCOUNTS RECEIVABLE
 
$_______________
         
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4.
 
90 Days Past Invoice Date
 
$_______________
5.
 
Balance of 50% over 90 Day Accounts
 
$_______________
6.
 
Foreign Account Debtor Accounts
 
$_______________
7.
 
Foreign Invoiced Accounts
 
$_______________
8.
 
Contra/Customer Deposit Accounts
 
$_______________
9.
 
Intercompany/Employee Accounts
 
$_______________
10.
 
Credit Balances over 90 Days
 
$_______________
11.
 
Concentration Limits
 
$_______________
12.
 
U.S. Governmental Accounts
 
$_______________
13.
 
Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts
 
$_______________
14.
 
Accounts with Progress/Milestone/Pre-billings; Contract Accounts
 
$_______________
15.
 
Accounts for Retainage Billings
 
$_______________
16.
 
Trust Accounts
 
$_______________
17.
 
Bill and Hold Accounts
 
$_______________
18.
 
Unbilled Accounts
 
$_______________
19.
 
Non-Trade Accounts
 
$_______________
20.
 
Accounts with Extended Term Invoices
 
$_______________
21.
 
Accounts Subject to Chargebacks
 
$_______________
22.
 
Disputed Accounts
 
$_______________
23.
 
Other (please explain on reverse)
 
$_______________
24.
 
TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$_______________
25.
 
Eligible Accounts (#3 minus #24)
 
$_______________
26.
 
ELIGIBLE AMOUNT OF ACCOUNTS (80% of #25)
 
$_______________
         
BALANCES
   
27.
 
Maximum Loan Amount
 
$_______________
28.
 
Total Funds Available [Lesser of #26 or 27]
 
$_______________
29.
 
Present balance owing on Line of Credit
 
$_______________
30.
 
Outstanding under Sublimits
 
$_______________
31.
 
RESERVE POSITION (#28 minus #29 and #30)
 
$_______________



[Continued on following page.]

 
1

--------------------------------------------------------------------------------

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
applicable representations and warranties contained in the Loan and Security
Agreement between the undersigned and Silicon Valley Bank.
 

 
COMMENTS:
 
BANK USE ONLY
        
 Received by:  
           
    authorized signer
  
By:
     
 Date:  
     
Authorized Signer
  
 Verified:  
     
Date:
     
  authorized signer
        
 Date:  
           
 Compliance Status:                      Yes           No


  
2

--------------------------------------------------------------------------------

 

EXHIBIT D


BORROWING RESOLUTIONS


[logo.jpg]


CORPORATE BORROWING CERTIFICATE




Borrower:  US Dataworks, Inc.
 
Date: February __, 2010

Bank:            Silicon Valley Bank


I hereby certify as follows, as of the date set forth above:
 
1.  I am the Secretary, Assistant Secretary or other officer of the
Borrower.   My title is as set forth below.


2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of
                                                                .
             [print name of state]


3.  Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above.  Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.


4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
 
 
Name
 
 
 
Title
 
 
 
Signature
 
Authorized to
Add or Remove
Signatories
                         
o
                         
o
                         
o
                         
o



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


Resolved Further, that such individuals may, on behalf of Borrower:


Borrow Money.  Borrow money from Silicon Valley Bank (“Bank”).
Execute Loan Documents.  Execute any loan documents Bank requires.
Grant Security.  Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.
Letters of Credit.  Apply for letters of credit from Bank.
 

--------------------------------------------------------------------------------


 
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.  The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.



 
US DATAWORKS, INC.
     
By:
   
Name:
   
Title:
 



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.


I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
          [print title]
of the date set forth above.



 
By:
   
Name:
   
Title:
  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


COMPLIANCE CERTIFICATE
 
TO: 
SILICON VALLEY BANK
 
Date:
 
FROM:
US DATAWORKS, INC.
     



The undersigned authorized officer of US DATAWORKS, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):
 
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default except as noted below; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof (but only to the extent of such
qualification or modification); and provided, further that those representations
and warranties expressly referring to a specific date shall be true, accurate
and complete in all material respects as of such date; (4) Borrower, and each of
its Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement; and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank except for Permitted
Liens.


Attached are the required documents supporting this certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes and subject to normal year-end adjustments for
interim period unaudited financial statements.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the applicable terms of the Agreement,
and that compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.



Reporting Covenant
 
Required
 
Complies
         
Monthly financial statements with
Compliance Certificate
 
Monthly within 30 days
 
Yes   No
Annual financial statement (CPA Audited) + CC
 
FYE within 105 days
 
Yes   No
10-Q, 10-K and 8-K
 
Within 5 Business Days after filing with
SEC
 
Yes   No
Borrowing Base Certificate A/R & A/P Agings, Deferred Revenue Report
 
Monthly within 30 days
 
Yes   No
Annual Projections
 
The earlier of 15 days after board
approval or 4/30
 
Yes   No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________
 



Financial Covenant
 
Required
 
Actual
 
Complies 
             
Maintain on a Monthly Basis:
           
Minimum Adjusted Quick Ratio
 
*
 
_____:1.0
 
Yes   No
Minimum Fixed Charge Coverage Ratio
 
1.40:1.0
 
_____:1.0
 
Yes   No




 
 

--------------------------------------------------------------------------------

 

* at least (i) 1.15 to 1.0 for measurement dates occurring from the Effective
Date through March 31, 2010, (ii) 1.35 to 1.0 for measurement dates occurring
from April 1, 2010 through June 30, 2010 and (iii) 1.50 to 1.0 for measurement
dates occurring after June 30, 2010.


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



 
US DATAWORKS, INC.
BANK USE ONLY
         
Received by: _____________________
 
By:
   
authorized signer
 
Name:
   
Date:  _________________________
 
Title:
         
Verified: ________________________
   
authorized signer
   
Date:  _________________________
         
Compliance Status:               Yes     No


 
 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
Dated:  ____________________


I.           Adjusted Quick Ratio (Section 6.7(a))
 
Required:       at least (i) 1.15 to 1.0 for measurement dates occurring from
the Effective Date through March 31, 2010, (ii) 1.35 to 1.0 for measurement
dates occurring from April 1, 2010 through June 30, 2010 and (iii) 1.50 to 1.0
for measurement dates occurring after June 30, 2010.


Actual:


  A.
Aggregate amount of the unrestricted cash of Borrower held at Bank as of the
measurement date
 
$           
       
  B.
Aggregate amount of the Eligible Accounts of Borrower as of the measurement date
 
$           
       
  C.
Quick Assets (line A plus line B)
 
$           
       
  D.
Aggregate amount of Obligations to Bank that matures within one (1) year as of
the measurement date
 
$           
       
  E.
Aggregate amount of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line D above that matures within
one (1) year as of the measurement date
 
 
$           
       
  F.
Aggregate amount of Deferred Revenue as of the measurement date
 
$           
       
  G.
Aggregate amount of the current portion Subordinated Debt as of the measurement
date
 
$           
       
  H.
Current Liabilities (line D plus line E minus line F minus line G)
 
$           
       
  I.
Quick Ratio (line C divided by line H)
 
______



Is line I equal to or greater than at least (i) 1.15 to 1.0 for measurement
dates occurring from the Effective Date through March 31, 2010, (ii) 1.35 to 1.0
for measurement dates occurring from April 1, 2010 through June 30, 2010 and
(iii) 1.50 to 1.0 for measurement dates occurring after June 30, 2010?


                   No, not in
compliance                                                                                       Yes,
in compliance

 
 

--------------------------------------------------------------------------------

 

II.           Fixed Charge Coverage Ratio (Section 6.7(b))


Required:                      1.40:1.00 for all measurement dates


Actual:
  A.
Net Income (for the 6 months ending on the measurement date)
$           
     
  B.
To the extent included in the determination of Net Income (each, for the
trailing 6 months):
         
1.           Income tax expense
$           
       
2.           Depreciation expense
$           
       
3.           Amortization expense
$           
       
4.           Net Interest Expense
$           
       
5.           sum of lines 1 through 4
$           
     
  C.
EBITDA (line A plus line B)
$           
     
  D.
Non-cash stock based compensation expense (for the 6 months ending on the
measurement date)
$           
     
  E.
Cash taxes (for the 6 months ending on the measurement date)
$           
     
  F.
Non-financed capital expenditures (for the 6 months ending on the measurement
date)
$           
     
  G.
Interest payments made on all Indebtedness (for the 6 months ending on the
measurement date) *
$           
     
  H.
Principal payments made on all Indebtedness (for the 6 months ending on the
measurement date)*
$           
     
  I.
Fixed Charge Coverage Ratio is the sum of line C plus line D minus line E minus
line F, all divided by the sum of line G and line H
______

*for the first six (6) months following the Effective Date all principal and
interest  payments made by Borrower with respect to all Indebtedness shall be
annualized and divided by two (2).


Is line I equal to or greater than 1.40:1:00?
 
                   No, not in
compliance                                                                                       Yes,
in compliance

 
 

--------------------------------------------------------------------------------

 